The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Final Office Action is in response to Application Serial 16/960,312.  In response to the Examiner’s Action dated July  21, 2021, Applicant Amended claims 1-17 and added new claim 18 om October 21, 2021.  Claims 1-18 are pending in this application and have been rejected under 35 U.S.C. 103, see below.

Response to Amendment

Claims 1-18 are pending.  

Applicant’s amendments to claims 1-15 that are interpreted under 35 U.S.C. 112f are persuasive.  The claims 1-15 that are objected to under 35 U.S.C. 112f  is withdrawn. 
 
Applicant’s amendments to claim 1-15 that are rejected under 35 U.S.C. 112b are persuasive. The 35 U.S.C. 112b for claims 1-15 is moot. The 35 U.S.C. 112a is withdrawn. 

Applicant’s amendments to the claims 1, 16 and 17 are not sufficient to overcome the pending 35 U.S.C. 101.  The claims 1-18 are rejected under 35 U.S.C. 101.

Applicant’s arguments and amendments to claims 1-18 are not sufficient to overcome the 35 U.S.C. 103 rejections. The claims 1 - 18 are rejected under 35 U.S.C. 103,   see below.

Response to Arguments

Claim Interpretation Under 35 U.S.C. 112, sixth paragraph (112f)
On pages 13, the Applicant submits, “… claims 1-15 have been amended … accordingly, the Applicant respectfully requests reconsideration of claims 1-15 under 35 U.S.C. 112, sixth paragraph. …”.

Examiner acknowledges the Applicant’s amendments to claims 1-15.  Applicant’s amendments to claims 1-15 that are interpreted under 35 U.S.C. 112f are persuasive.  The claims 1-15 that are objected to under 35 U.S.C. 112f  is withdrawn. 

Rejection Under 35 U.S.C. 112, second paragraph (112b)
On pages 13 -14, the Applicant submits, “… claims 1 - 15 have been amended  … accordingly, the Applicant respectfully requests that the rejection of claims 1-15 under 35 U.S.C 112 second paragraph be withdrawn.

Examiner acknowledges the Applicant’s amendments to claims 1-15. Applicant’s amendments to claims 1-15 that are persuasive.  The claims 1-15 that are rejected under 35 U.S.C. 112b is withdrawn.

 
Rejection Under 35 U.S.C. 101
On pages 14-18, Applicant submits, it was alleged in the Office Action that:  … Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more ... The Applicant submits that amended independent claim 1 recites the features, for example, "a sensor configured to detect at least one of a user action ... a current position of at least one performer of a plurality of performers ... circuitry configured to: obtain an action history of the at least one performer based on the user action; determine, via machine learning, the user action of the at least one performer as the habitual action ... generate, via the machine learning, habitual information ... generate, based on the presence of the at least one performer in the specific proximity range ... notification information addressed to the at least one performer." These features do not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a method for organizing human activity, or a mathematical relationship. Further, the Applicant's disclosure describes "[t]he management unit may be configured to manage information including the description of the action performed by the user a predetermined number of times as the habitual information, the predetermined number of times being two or more times. In accordance with such machine learning, the user can save the time and effort to voluntarily register the habitual action." See ¶ [0017] of the Applicant's Specification as originally filed. The Applicant's disclosure further describes "the server 20 is basically capable of managing the habitual information through learning, and thus the time and effort for the user to voluntarily register the habitual action can be saved in that case." See ¶ [0071] of the Applicant's Specification as originally filed. Further, according to the Applicant's disclosure "the action history data and data necessary for performing the habitual action are associated with each other and the database 30 stores the associated information. When performing the habitual action, the server 20 is capable of utilizing the data necessary for performing the habitual action." See ¶ [0134] of the Applicant's Specification as originally filed. Accordingly, the Applicant submits that the claimed subject matter does not fall under the abstract ideas similar to those found by the  Courts to be Abstract, such as a method of organizing human activity or a mathematical relationship, instead provides an improved personal assistant system that can learn on its own using machine learning methods and accurately grasp habitual action of users without manual intervention.  Regarding Prong Two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical implementation.  … the Applicant's Disclosure describes "the server 20 is basically capable of managing the habitual information through learning, and thus the time and effort for the user to voluntarily register the habitual action can be saved in that case." See ¶ [0071] of the Applicant's Specification as originally filed.  Accordingly, the Applicant has shown teachings in the Specification that describes a practical implementation and how the technology is improved, and has thus established a clear nexus between the claim language and the practical implementation of the alleged judicial exception, and improvements to the technology. 
The Applicant's disclosure describes "[t]he management unit may be configured to manage information including the description of the action performed by the user a predetermined number of times as the habitual information, the predetermined number of times being two or more times. In accordance with such machine learning, the user can save the time and effort to voluntarily register the habitual action." See ¶ [0017] of the Applicant's Specification as originally filed. Amended independent claim 1 recites "determine, via machine learning, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate, via the machine learning, habitual information about the at least one performer." The Applicant submits that the above-mentioned features of amended independent claim 1 clearly recite inventive steps over the conventional technology. Consequently, the instant claims effect an "improvement in the personal assistant systems by automatically learning, through machine learning, habitual actions and generating notification information for the performer." Therefore, the Applicant respectfully submits that taking all the claim elements of amended independent claim 1 individually, and in combination, as a whole amounts to significantly more than the alleged abstract idea. Accordingly, the subject matter in amended independent claim 1 is "adding unconventional steps that confine the claim to a particular useful application," and thus, amounts to significantly more than a conventional activity and provides an inventive step. Therefore, the Applicant respectfully submits that amended independent claim 1 recites patent eligible subject matter. Further, amended independent claims 16 and 17 also recite patent eligible subject matter based at least on the reasons stated above with regard to amended independent claim 1. Furthermore, claims 2-15 recite patent eligible subject matter based at least on the dependence on amended independent claim 1. Therefore, the Applicant respectfully requests that the rejections of claims 1-17 under 35 U.S.C. § 101 be withdrawn. 

Examiner acknowledges the Applicant’s amendments. The claims 1-18 are examined under 35 U.S.C. 101 and have been found to be direct to a judicial exception.  The claims (claim 1, and similarly claims 16 and 17) recite,  “… detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; … obtain an action history of the at least one performer based on the user action; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, wherein  the at least one performer is capable to execute the habitual action in the specific proximity range; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer.  Claims 1-18, in view of the claim limitations, are directed to the abstract idea of detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, … ; … obtain an action history of the at least one performer …; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation  detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, … ; … obtain an action history of the at least one performer …; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer each of these limitations are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),and thus, the claims are directed to a certain method of organizing human activity. 

The claims recite determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, and thus the claims are directed mathematical concepts.  

Accordingly, the claims are directed to a certain method of organizing human activity and a mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ … “An information processing apparatus, comprising: a sensor configured to”, “ and circuitry configured to: ”, “via machine learning”, “, via the machine learning,…” in claim 1, “ the information processing apparatus according to claim 1, wherein the circuitry”, in claim 2, 3, 4, 6, 7, 8, 9, 10,11, 12,13, 14, ; “The information processing apparatus” in claim 5, 15, ; “via machine learning” in claim 16 ; “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising”, “via machine learning”, in claim 17;  “the information processing apparatus”,  “a memory configured”, in claim 18;   however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation,  are not indicative of integration into a practical application. The claims merely generally link the use of the judicial exception to a particular technological environment, or field of use. –see MPEP 2106.05 (h). 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-15,18 & 16 & 17 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f).

Further, generally linking the judicial exception to a particular technological environment or field of use is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Regarding Step 2B, the inventive concept is evaluated, as noted above, looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to perform generic computer function and thus adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer , or merely uses a computer as a toll to perform an abstract idea - See MPEP 2106.05 (f). Further, generally linking the judicial exception to a particular technological environment or field of use is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h). Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 U.S.C. § 101

The claims 1-18 are examined under 35 U.S.C. 101 and have been found to be direct to a judicial exception.  The claims (claim 1, and similarly claims 16 and 17) recite,  “… detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; … obtain an action history of the at least one performer based on the user action; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, wherein  the at least one performer is capable to execute the habitual action in the specific proximity range; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer.  Claims 1-18, in view of the claim limitations, are directed to the abstract idea of detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, … ; … obtain an action history of the at least one performer …; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation  detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, … ; … obtain an action history of the at least one performer …; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer each of these limitations are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),and thus, the claims are directed to a certain method of organizing human activity. 
The claims recite determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, and thus the claims are directed mathematical concepts.  
Accordingly, the claims are directed to a certain method of organizing human activity and a mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ … “An information processing apparatus, comprising: a sensor configured to”, “ and circuitry configured to: ”, “via machine learning”, “, via the machine learning,…” in claim 1, “ the information processing apparatus according to claim 1, wherein the circuitry”, in claim 2, 3, 4, 6, 7, 8, 9, 10,11, 12,13, 14, ; “The information processing apparatus” in claim 5, 15, ; “via machine learning” in claim 16 ; “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising”, “via machine learning”, in claim 17;  “the information processing apparatus”,  “a memory configured”, in claim 18;   however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation,  are not indicative of integration into a practical application. The claims merely generally link the use of the judicial exception to a particular technological environment, or field of use. –see MPEP 2106.05 (h). 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-15, 18 & 16 & 17 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use  is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Regarding Step 2B, the inventive concept is evaluated, as noted above, looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to perform generic computer function and thus adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer , or merely uses a computer as a toll to perform an abstract idea - See MPEP 2106.05 (f). Further, generally linking the judicial exception to a particular technological environment or field of use  is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h). Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2 , 4-10, 16 -17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira (US 2016/0085591 A1 ) in view of  Polu (2018, Human Activity Recognition on Smartphones using Machine Learning Algorithms.

Regarding Claim 1, (Currently Amended)

An information processing apparatus, comprising: a sensor configured to detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action;  …. determine, … the user action of the at least one performer as the habitual action…. habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action; 


Taira [044] teaches a system including a scheduling apparatus 100 (an information processing apparatus) performing mediation among a plurality of tasks. ; Taira [043] teaches   "Task information" (habitual information) signifies information that prescribes contents of a task and can include contents of a particular work, an executor of the task, a period of time taken for execution of the task, a place at which the task is to be executed (range/location), a tool to be used in execution of the task and so forth. It is to be noted that the "task information" can include information that specifies or does not specify scheduled start time and scheduled end time of a task. "schedule" signifies a schedule that includes information that specifies contents of a task (habitual action) and information that prescribes scheduled start time, scheduled end time or both scheduled start time and scheduled end time for the task. (description, range); Tiara [046] teaches the task information sources 1 to n  (an analysis unit) create a plurality of pieces of task information for prescribing contents of tasks to be executed by the task executor (performer) and transmit the crated information to the scheduling supporting apparatus 100., Taira [043]-[044], [046], [059], [064], [066] [Figure 1], [Figure 5], [Figure 6A]


….


analyze, based on the habitual  information about the at least one performerthe at least one performer is present  in a specific proximity range of the specific location of the execution of the habitual action, wherein  the at least one performer is capable to execute the habitual action in the specific proximity range 


[same  as above] ,Taira [043]-[044], [046], [059], [060], [064], [066] [Figure 1], [Figure 5], [Figure 6A], [Figure 13] and 

Tiara [047] teaches the scheduling supporting apparatus 100 transmits the plurality of pieces of task information  to the task executor.  The task executor provides “feedback”, notifying the scheduling the scheduling supporting 

apparatus 100 using the user interface 200 that the task executor agrees with the requests (capable of performing).


 Although highly suggested Taira does not teach:
“… detect at least one of a user action … the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number….  via machine learning…,”


	Polu teaches:	 

a sensor configured to detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; and circuitry configured to: obtain an action history of the at least one performer based on the user action; determine, … the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate, via the machine learning, habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action; 




Polu teaches activity recognition. Recognition may be executed, as an instance, through exploiting the data retrieved from inertial sensors such as accelerometers. In some smart devices, those sensors are embedded with the aid of default and we advantage from this to classify a set of physical activities (standing, laying, walking, strolling upstairs and strolling downstairs) by means of processing inertial frame indicators via a supervised machine learning (ML) algorithm for hardware with confined resources., Polu [p. 31 paragraph 3]


Taira teaches scheduling relating to task based on an execution order. Polu teaches physical activities using machine learning. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with machine learning, as  taught by Morita,  so that the accuracy of learning can be improved. Morita [column 9 lines 46-47]. 



Claim 2,  (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further is configured to generate the notification information based on the specific time of the execution of the a habitual action a provided in the habitual information. 

Tiara [047] teaches the scheduling supporting apparatus 100 (information processing unit) transmits the plurality of pieces of task information and the scheduled start time and scheduled end time of the tasks to the user interface apparatus 200 of the task executor in order to inform the task executor of the schedule created by mediation. , Tiara [047], [066]




Regarding Claim 4, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further is configured to: set the at least one performer of the plurality of performers to be a target based on the presence of that the at least one performer in the specific proximity range and a current time that is in a specific  time duration, wherein the specific time duration is set as the specific time of the execution of the habitual action, and the specific time duration includes  a reference time for the generation of the notification information and generate the notification information based on the at least one performer set to be the target.  

Tiara [060] teaches the user interface apparatus communications unit 114 receives feedback information indicating that the task executor (target) agrees or does not agree the contents; Tiara [064] teaches the scheduled execution times periods (reference times) for the first and second task.; Tiara [068] teaches predetermined  start time and end time, and a reference time “Aug 20, 2014” is  5pm,  Tiara [060], [064], [066] –[069]. , [Figure 9]



Regarding Claim 5,  (Currently Amended)

The information processing apparatus according to claim 1, wherein the habitual information further includes a priority associated with each performer of the plurality of performers.  

Tiara [068] teaches determining an execution order of the task. Referred to as sorting item: and “priority information. Therefore the priority (urgency) can be determined., Tiara [068],[Figure 7]. 



Regarding Claim 6, (Currently Amended)

The information processing apparatus according to claim 5, wherein the circuitry is further configured to select a target of the notification information from the plurality of performers based on the priority associated with each performer of the plurality of performers. 

Tiara [068] teaches determining an execution order of the task. Referred to as sorting item: and “priority information. Therefore the priority (urgency) can be determined., Tiara [068]-[069],[Figure 6A and 6B], [Figure 7], [Figure 8], [Figure 9].

Tiara [094] teaches a flow chart for mediation performed by a processer including a change execution order, Tiara [Figure 13],[Figure 20 step 1005-1011 ] 


	
Regarding Claim 7, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the stepwise notification as the notification information based on approach of the specific time of the execution of the habitual action. 

[Same as above ], Tiara [Figure 5], [Figure 13],[Figure 20 step 1005-1011 ] and all related text.



Regarding Claim 8, (Currently Amended)

The information processing apparatus according to claim 7, wherein the circuitry is further configured to generate the stepwise notification as the notification information based on approach of the specific time of the execution of the habitual action. 

[Same as above ], Tiara [Figure 5], [Figure 13],[Figure 20 step 1005-1011 ] and all related text.



Regarding Claim 9 (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further configured to manage information in which the plurality of performers, the specific time of the execution of the habitual action by the plurality of performers , and descriptions of the habitual action are associated with each other, as the habitual information. 

[Same as above ], Taira [067]- [068]; Tiara [044], [Figure 1] task information source server 1-n create task information. The task information sources 1 to n  (a management unit) are coupled to the scheduling supporting apparatus 100 through a network 500, and task information created by any task information source is transmitted to the scheduling support apparatus.; Tiara [Figure 5], [Figure 13],[Figure 20 step 1005-1011 ], [Figure 24].



Regarding Claim  10, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuity is further configured to determine the user action of the at least one performer as the  action based on descriptions of the habitual action in the habitual information. 


Taira teaches scheduling supporting apparatus 100 transmits the plurality of pieces of task information and the scheduled start time and scheduled end time of the tasks to the user interface apparatus 200 of the task executor in order to inform the task executor of the schedule created by mediation. The user interface apparatus 200 functions as a mediator between the task executor and the scheduling supporting apparatus 100 in the course of definite determination of the schedule., Taira [047]




Regarding Claim 16, (Currently Amended)

An information processing method, comprising: Page 9 of 21Application No. 16/960,312 Reply to Office Action of July 21, 2021detecting at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; obtaining an action history of the at least one performer based on the user action; determining, via machine learning, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution the user action that exceeds a threshold number; generating, via the machine learning, habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action; analyzing, based on the information about the at least one performer , whether the at least one performer is present  in a specific proximity range of the specific location of the execution of the habitual action, wherein the at least one performer is capable to execute the habitual action in the specific proximity range; and generating based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification Page 10 of 21Application No. 16/960,312 Reply to Office Action of July 21, 2021 information addressed to the at least one performer.

These claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 16 is directed to “a method” a method performed by a computer/circuitry is claimed in Taira [043]-[044], [Figure 1], [Figure 3] and“via machine learning”  as disclosed by Morita [].




Regarding Claim 17,  (Currently Amended)

A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising: detecting at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; obtaining an action history of the at least one performer based on the user action; determining, via machine learning, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generating, via the machine learning, habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action; analyzing, based on the habitual  information about the at least one  performer whether the Page 11 of 21Application No. 16/960,312 Reply to Office Action of July 21, 2021at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, wherein  the at least one performer is capable to execute the habitual action in the specific proximity range; and generating, based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer.

These claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 17 is directed to ““A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising”, claimed in Taira [043]-[044], [Figure 1],[Figure 3] and “via machine learning”  as disclosed by Morita [].

Regarding Claim 18,  (New) 

The information processing apparatus according to claim 1, further comprising a memory configured to store the habitual information.


Taira teaches an apparatus includes a memory and a processor … configured to generate a first schedule relating to a plurality of task …  generate a second schedule that relates to the plurality of tasks and includes contents different from contents of the first schedule based on a first notification relating to the first schedule.., Taira [abstract], [006], [057], and Taira teaches The schedule storage unit 112 stores task information, for which a scheduled execution time period is determined, into a specific data storage region such as, for example, the memory 130 or the data storage device 140. It is to be noted that the schedule storage unit 112 itself may store and retain the schedule therein in place of causing some other device such as the memory 130 to store and retain the schedule information., Taira [058], [071]



Claims 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira  (US 2016/0085591 A1)  and in view of Polu (2018, Human Activity Recognition on Smartphones using Machine Learning Algorithms) and in further view of Asano (US 9,773,394 B2).


Regarding Claim 11, (Currently Amended)

The information processing apparatus according to claim 10, wherein the circuitry is further   configured to manage information that includes the description of the habitual action by the at least one performer … as the habitual information, and… . 

[same as above, claim 9], Taira [044], Tiara [068]-[069], [Figure 1], [Figure 7],[Figure 24] and all related text


Although highly suggested, Taira does not explicitly teach:

“… a determined number of times … the determined number of times is two or more times …”

Asano teaches:
“…a determined number of times … the determined number of times is two or more times …”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history  and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 4] teaches detecting an abnormality and reporting an abnormality.


Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 12, (Currently Amended)

The information processing apparatus according to claim 10, wherein the circuitry is further configured to determine  the user action is as the habitual action based on … of a plurality of action elements associated with the user action. 

[Same claim 1 ] 

Although highly suggested, Taira does not explicitly teach:

“…a co-occurrence rate…”

Asano teaches:
“…a co-occurrence rate…”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history  and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 4] teaches detecting an abnormality and reporting an abnormality.


Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 13, (Currently Amended)

The information processing apparatus according to claim 12, wherein the circuitry is further configured to determine that the user action as  the habitual action based on the plurality of action elements that is … . 

[Same claim 1 ] 	

“… temporally continuous …”

Asano teaches:
“… temporally continuous …”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history  and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 7], [column 8 lines 46 - 50] teaches estimations for each day of the week and for each time slot (temporally continuous).

Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  estimations for each day of the week and for each time slot as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 

Regarding Claim 14, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further configured to: determine that a first performer of the plurality of performers .. in the specific proximity range; and, generate the notification information including information about the absence of first performer to execute the habitual action as a notification addressed to a  second performer of the plurality of performers. 

Taira [067]- [068];

Taira teaches scheduling execution condition” is prescribed in the task information depicted in FIG. 17A. In the example depicted, as the “scheduling execution condition,” a condition of “within a radius of 2 km from a specific movie theater” is prescribed. This signifies that it is a condition for execution of scheduling that the user interface apparatus 200 of the task executor exists in a range within 2 km from the position of a movie theater specified by the supplementary information., Taira [086].

	Although highly suggested, Taira does not explicitly teach:
“…is absent  …the absence…”

	Asano teaches:
“…is absent  …the absence…”

The abnormality determination unit determines there is an abnormality, in a case a reproduction starting action estimated from the reproduction habit detected by the habit detection unit is not carried out., Asano  [column 2 lines 20-30].

Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 15, (Currently Amended)

The information processing apparatus according to claim 1, wherein the habitual information further includes … of the habitual action. 

[Same as claim 1]

Although highly suggested, Taira does not explicitly teach:
“… a degree of reliability indicating reliability of recognition …”

Asano teaches:
“… a degree of reliability indicating reliability of recognition …”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 4] teaches detecting an abnormality and reporting an abnormality.


Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 


Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira  (US 2016/0085591 A1)  and in view of Polu (2018, Human Activity Recognition on Smartphones using machine Learning Algorithms) and in further view of Morita  (US 10,332,076 B2).


Regarding Claim 3, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further is configured to set the at least on performer of the plurality of performers to be a target based on the presence of   the at least one performer in the specific proximity range  and …. the specific time of the execution of the habitual action; and generate the notification information based on the at least one performer set to be the target. 

Tiara [047] teaches the user interface apparatus 200 functions as a mediator between the task executor (at least one performer of the plurality of performers, target) and the scheduling supporting apparatus 100 in the course of definite determination of the schedule., The executor considers that it is difficult to execute the tasks in accordance with the contents of the presented schedule or desires an different schedule (e.g., the second task is set to an earlier timing  , “August 18, 2014” and the first task August 20,2014)” , Tiara [047],[068]- [069].

Although highly suggested, Taira teaches:
“… a current time that has passed …”

Morita teaches:
“… a current time that has passed …”

Morita [Figure 5],[0024] 

Taira teaches scheduling relating to task based on an execution order. Morita teaches acquire a schedule registered by a user and acquire an action history of the user and a past –schedule correction. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with past due schedule correction and future schedule correction taught by Morita, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 




Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Google Nest  (2019, Set and manage reminders) discloses assignable reminder where the Google Nest or Home speaker or display to set, repeat back, or delete reminders. Reminders can be set for yourself or for others. They can be set for a certain time or for when someone is at a certain place.;  Civitarese (2019 Context-driven Active and Incremental Activity recognition) teaches incremental activity recognition, correlations, and data during specific time windows. Mohan (Example –based object detection images by components, 2001) teaches examples-based learning techniques to detect people in scenes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624